DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7-14, 16-18, and 21-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, regarding claims 1-5, 7-9, 21, and 22, the prior art of record fails to disclose or suggest, in combination with other limitations recited in the claims, a tissue engagement device comprising a body extending between a pivot point and a fixation point and wherein shifting the first actuation member from the first configuration to the first compressed configuration, shifting the second actuation member from the second configuration to the second compressed configuration shifts the first jaw and the second jaw between a closed configuration and an open configuration.
Regarding claims 10-14 and 16-18, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims: a second actuation member pinned to the first actuation member at a pivot point and a fixation point, wherein the second actuation member lies in a second plane transverse to the first plane, wherein actuation of the first actuation member along the first plane, or actuation of the second actuation member along the second plane, or actuation of both the first and second actuation members along the first and second planes, respectively, shifts the first jaw and the second jaw between a closed configuration and an open configuration.

With respect to claim 1, cited prior art Rizzuto et al. (US PG Pub No. [2014/0378998]), discloses: A tissue engagement device (Figure 1, item 10), comprising: a first actuation member (Figure 1, upper part (with items 6, 7, and 8) including a body (Figure 1, item 1, a single body of circular cross-section of 12 mm, [0007]).... and coupled to a first jaw (Figure 1, items 5) and a second jaw (Figure 7, items 6) ata 

    PNG
    media_image1.png
    252
    511
    media_image1.png
    Greyscale



However, Rizzuto fails to disclose a body extending between a pivot point and a fixation point, wherein shifting the first actuation member from the first configuration to the first compressed configuration, shifting the second actuation member from the second configuration to the second compressed configuration shifts the first jaw and the second jaw between a closed configuration and an open configuration.

    PNG
    media_image2.png
    252
    511
    media_image2.png
    Greyscale

However, Rizzuto fails to disclose wherein the second actuation member lies in a second plane transverse to the first plane, wherein actuation of the first actuation member along the first plane, or actuation of the second actuation member along the second plane, or actuation of both the first and second actuation members along the first and second planes, respectively, shifts the first jaw and the second jaw between a closed configuration and an open configuration.
US Patent PG Pub No. [2011/0130773]) discloses: A tissue engagement device (Figure 1, item 10), comprising: a first actuation member (Figure 1, item 17, jaw control lever) including a body (Figure 1, item 25, intermediate section) and coupled to a first jaw (Figure 1, item 12, upper jaw) and a second jaw (Figure 1, item 12’, lower jaw) at a pivot point (Figure 1, item 23), wherein the body is designed to shift between a first configuration and a first compressed configuration (...handle 18 also includes a jaw control lever 17 that may be moved to open and close the jaws 12,12' of the device, [0109], See figure 1 below); and a second actuation member (Figure 1, item 16, tissue penetrator) coupled to the first actuation member at the pivot point and at a fixation point (See figure 2 below), wherein the second actuation member is designed to shift between a second configuration and a second compressed configuration (...handle shown in FIG. 1 also includes a tissue penetrator control 16, which is can manipulate a tissue penetrator and to pass the suture between the jaws... the tissue penetrator control 16 is a switch or lever, [0110], see figure 1 below, examiner interprets that passing a suture will also be controlling the opening and closing of the jaws).


    PNG
    media_image3.png
    356
    612
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    376
    560
    media_image4.png
    Greyscale

However, Saliman fails to disclose a body extending between a pivot point and a fixation point and wherein shifting the first actuation member from the first configuration to the first compressed configuration, shifting the second actuation member from the second configuration to the second compressed configuration shifts the first jaw and the second jaw between a closed configuration and an open configuration.
With respect to claim 10, Saliman discloses: A tissue engagement device (Figure 1, item 10), comprising: a first actuation member (Figure 1, item 17, jaw control lever) including a first end having a first jaw (Figure 1, item 12, upper jaw), a second end having a second jaw (Figure 1, item 12’, lower jaw) and a looped region (See figure 2 above) positioned between the first jaw and the second jaw, wherein the first jaw, the second jaw and the looped region lie within a first plane (See Figure 1 above pointing to item 17); and a second actuation member pinned to the first actuation member at a pivot point (Figure 2 above) and a fixation point (Figure 2 above).
However, Saliman fails to disclose wherein the second actuation member lies in a second plane transverse to the first plane, wherein actuation of the first actuation member along the first plane, or actuation of the second actuation member along the second plane, or actuation of both the first and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discusses other tissue engagement devices with actuating jaw members. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.A.C./Junior Examiner, Art Unit 3771       

/MELANIE R TYSON/Primary Examiner, Art Unit 3771